                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10    I.R. A MINOR,                                       Case No. 21-cv-00726-RS
                                                       Plaintiff,
                                  11
                                                                                            INITIAL CASE MANAGEMENT
                                                v.                                          SCHEDULING ORDER
                                  12
Northern District of California
 United States District Court




                                  13    K.L. A MINOR, et al.,
                                                       Defendants.
                                  14

                                  15          Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, the parties attended a

                                  16   virtual Initial Case Management Conference on August 26, 2021. After considering the Joint Case

                                  17   Management Statement submitted by the parties and consulting with the attorneys of record for

                                  18   the parties and good cause appearing, IT IS HEREBY ORDERED THAT:

                                  19          1.      AMENDING THE PLEADINGS.

                                  20          The deadline to amend the pleadings without seeking leave from the Court shall be

                                  21   October 15, 2021. After that date, any amendment of the pleadings shall be governed by Rule 15

                                  22   of the Federal Rules of Civil Procedure.

                                  23          2.      DISCOVERY.

                                  24          On or before January 21, 2022, all non-expert discovery shall be completed by the parties.

                                  25   Discovery shall be limited as follows: (a) ten (10) non-expert depositions per party; (b) twenty-

                                  26   five (25) interrogatories per party, including all discrete subparts; (c) a reasonable number of

                                  27   requests for production of documents or for inspection per party; and (d) a reasonable number of

                                  28   requests for admission per party.
                                   1          3.      DISCOVERY DISPUTES.

                                   2          Discovery disputes will be referred to a Magistrate Judge. After the parties have met and

                                   3   conferred, the parties shall prepare a joint letter of not more than 5 pages explaining the dispute.

                                   4   Up to 12 pages of attachments may be added. The joint letter must be electronically filed under

                                   5   the Civil Events category of “Motions and Related Filings > Motions--General > Discovery Letter

                                   6   Brief.” The Magistrate Judge to whom the matter is assigned will advise the parties of how that

                                   7   Judge intends to proceed. The Magistrate Judge may issue a ruling, order more formal briefing, or

                                   8   set a telephone conference or a hearing. After a Magistrate Judge has been assigned, all further

                                   9   discovery matters shall be filed pursuant to that Judge’s procedures.

                                  10          4.      EXPERT WITNESSES.

                                  11          The disclosure and discovery of expert witnesses shall proceed as follows:

                                  12               a. On or before February 18, 2022, parties will designate experts in accordance with
Northern District of California
 United States District Court




                                  13                  Federal Rule of Civil Procedure 26(a)(2).

                                  14               b. On or before March 18, 2022, parties will designate their supplemental and rebuttal

                                  15                  experts in accordance with Federal Rule of Civil Procedure 26(a)(2).

                                  16               c. On or before April 8, 2022, all discovery of expert witnesses pursuant to Federal

                                  17                  Rule of Civil Procedure 26(b)(4) shall be completed.

                                  18          5.      FURTHER CASE MANAGEMENT CONFERENCE.

                                  19          A virtual Further Case Management Conference shall be held on January 27, 2022 at

                                  20   10:00 a.m. The parties shall file a Joint Case Management Statement at least one week prior to

                                  21   the Conference.

                                  22          6.      PRETRIAL MOTIONS.

                                  23          All dispositive pretrial motions must be filed and served pursuant to Civil Local Rule 7.

                                  24   Each party is limited to one motion for summary judgment absent leave of Court. All dispositive

                                  25   pretrial motions shall be heard no later than May 5, 2022. The Court encourages the participation

                                  26   at oral argument of lawyers who are early in their professional career (e.g., 0-10 years of

                                  27   experience).

                                  28                                                                     CASE MANAGEMENT SCHEDULING ORDER
                                                                                                                 CASE NO. 21-cv-00726-RS
                                                                                         2
                                   1          7.      PRETRIAL CONFERENCE.

                                   2          The final pretrial conference will be held on June 29, 2022 at 10:00 a.m., in Courtroom 3,

                                   3   17th Floor, United States Courthouse, 450 Golden Gate Avenue, San Francisco, California. Each

                                   4   party or lead counsel who will try the case shall attend personally.

                                   5          8.      TRIAL DATE.

                                   6          A jury trial shall commence on July 11, 2022 at 9:00 a.m., in Courtroom 3, 17th Floor,

                                   7   United States Courthouse, 450 Golden Gate Avenue, San Francisco, California.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: August 26, 2021

                                  11

                                  12                                                    ______________________________________
                                                                                        __________________________     ____________
                                                                                                                          ___
Northern District of California
 United States District Court




                                                                                        RICHARD SEEBORG
                                  13                                                    Chief United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                    CASE MANAGEMENT SCHEDULING ORDER
                                                                                                                CASE NO. 21-cv-00726-RS
                                                                                         3
